Citation Nr: 1723298	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-10 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder prior to January 13, 2011, and in excess of 70 percent as of January 13, 2011.


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from January 2006 to May 2010, and received multiple awards and medals including the Army Commendation Medal with V Device and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for major depressive disorder with an initial evaluation of 30 percent effective May 23, 2010.  The Veteran now resides in Maryland, and the RO in Baltimore, Maryland has jurisdiction of this case.

In a February 2011 statement of the case, the RO continued the initial grant of 30 percent for service connection for major depressive disorder.  In a March 2014 supplemental statement of the case, the RO increased the initial evaluation for major depressive disorder to 50 percent prior to January 13, 2011, and to 70 percent effective January 13, 2011.

In an April 2011 VA Form 9, the Veteran requested a Travel Board hearing.  In February 2016, an employee of the Board contacted the Veteran to schedule a hearing in Washington, D.C.  He indicated that he wanted to withdraw his appeal.  VA informed him that withdrawals must be in writing and provided him a fax number.  To facilitate the Veteran's withdrawal, the Board sent him a letter in March 2016 providing a mailing address to send a written letter indicating that he was withdrawing the appeal.  The Board advised him that if the Board did not receive a response within 30 days of the letter, the Board would assume that he wanted to continue his appeal.  The Board received no response, and proceeded with the adjudication of the appeal, and remanded the case in May 2016 for a VA examination to address the present severity of the Veteran's psychiatric disability and to obtain relevant medical treatment records.

In a February 2017 supplemental statement of the case, the RO continued the initial rating for major depressive disorder of 50 percent prior to January 13, 2011, and 70 percent effective January 13, 2011.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement, which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.

The case is now returned for appellate review.  The directives of the Board's May 2016 remand have been substantially complied with, as discussed in more detail below.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Prior to January 13, 2011, the Veteran's major depressive disorder symptoms have more nearly approximated occupational and social impairment with reduced reliability and productivity.  Symptoms of occupational and social impairment with deficiencies in most areas were not demonstrated.

2. Since January 13, 2011, the Veteran's major depressive disorder symptoms have more nearly approximated occupational and social impairment, with deficiencies in most areas.  Symptoms of total occupational and social impairment were not demonstrated.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 50 percent for major depressive disorder prior to January 13, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2016).

2. The criteria for a disability rating in excess of 70 percent for major depressive disorder effective January 13, 2011, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A.  VA has met the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  By correspondence dated in November 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is required.

VA has also satisfied the duty to assist.  The Veteran's service treatment records and VA treatment records pertaining to the Veteran's claim for disability benefits have been obtained and associated with the claims file.

The Veteran has been medically evaluated in conjunction with his claim for an initial increased rating for major depressive disorder on two occasions, in January 2010 and January 2011.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.

In January 2017, VA called the Veteran to schedule an examination to address the present severity of the Veteran's psychiatric disability.  The Veteran refused the examination and stated that he was happy with the percentage that he was receiving and did not want to pursue the claim any further.  The burden is on VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Board notes that although the Veteran's claims file does not contain a file copy of an actual notice letter from the VA Medical Center ("VAMC"), per standard VA practice, the Veteran's examination request reports are included in his file.  Moreover, based on the Veteran statement that he wanted to cancel his examination, the Board deduces that the Veteran received notice of the January 2017 scheduled examination.

Aside from his desire to withdraw the claim, the Veteran did not provide any other reason for his failure to report to the January 2017 examination.  When a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655(a).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Although the record does not contain a current VA examination to address the initial rating claims for major depressive disorder, the Board will proceed with a decision.

As noted in the introduction, the claim had been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues on appeal.  As discussed above, VA attempted to schedule the Veteran for an examination, and the Veteran refused the examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.


II. Initial Rating for Major Depressive Disorder

The Veteran seeks a higher initial rating in excess of 50 percent for major depressive disorder prior to January 13, 2011, and in excess of 70 percent as of January 13, 2011.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's major depressive disorder is currently assigned an initial rating of 50 percent prior to January 13, 2011, and in excess of 70 percent as of January 13, 2011 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 and the General Rating Formula for Mental Disorders.

Pursuant to the General Rating formula, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, section 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Id. at 117-18.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126 (a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").

It is error where the Board fails to adequately assess evidence of a sign or symptom experienced by the veteran, misrepresents the meaning of a symptom, or fails to consider the impact of the veteran's symptoms as a whole.  However, the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria, including suicidal ideation, is not necessarily dispositive of any particular disability level.  Bankhead v. Shulkin, No. 15-2404 LEXIS 435 (U.S. Vet. App. Mar. 27, 2017).

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (Aug. 4, 2014).  The Board notes that effective August 4, 2014, the regulations governing the rating of mental disorders were updated to replace all references to the DSM-IV with references to the DSM-V, which no longer utilizes the GAF score system.  80 Fed. Reg. 53,4308 (Mar. 19, 2015).  However, this change does not apply to claims that were certified for appeal to the Board, even if such claims were subsequently remanded.  Id.  As the Veteran's claim had been certified to the Board, the DSM-IV is still applicable to his claim.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

June 2009 service treatment records reflect that the Veteran was diagnosed with adjustment disorder and anxiety disorder not otherwise specified (NOS) in August 2008 and October 2008.  The August 2008 and October 2008 treatment notes reflected that the Veteran denied suicidal ideation and homicidal ideation, and the Veteran was well groomed.

The June 2009 service treatment records reflect that the Veteran was diagnosed with dysthymic disorder (depressive neurosis).  The treatment provider noted that the Veteran's symptoms included anxiety with persistent worry and depression with pessimism about the future or brooding about the past, difficulty falling asleep and loss of interest in activities.  The Veteran complained of irritability, anger, excessive worry and recurring disturbing memories of combat experiences.  The June 2009 treatment provider noted that the Veteran reported that he had no suicidal intent or homicidal thoughts, and the Veteran was well groomed.

The Veteran had a VA examination in January 2010.  The Veteran reported trouble concentrating, psychomotor retardation, and weekly mood swings.  The Veteran reported that he sometimes became agitated at work.  The Veteran reported that he isolated himself and watched TV for hours at a time.  On mental status examination, he was well oriented.  His appearance and hygiene were appropriate.  Affect and mood were notable for mood swings.  The Veteran reported that he had a depressed mood twice a week.  The examiner noted normal communication.  His concentration was impaired.  The Veteran reported that he had panic attacks more than once a week.  He denied hallucinations, delusions, and obsessional rituals.  The examiner noted moderate memory impairment.  The Veteran denied homicidal and suicidal ideation.  Socially, the Veteran reported that he had about five friends.  A GAF score of 50 was assigned.

Upon VA examination in January 2011, the Veteran reported feeling irritable and agitated.  He reported difficulty with concentration and decreased sleep.  On mental status examination, the Veteran had a flat affect and depressed mood.  He was oriented to time, place, and person.  His thought content was unremarkable.  There was no impairment of judgment or insight.  The Veteran denied hallucinations and delusions.  He did not have inappropriate behavior.  The Veteran reported that he had experienced homicidal thoughts when someone cut him off in traffic.  He reported that he had experienced suicidal thoughts but would not act on them.  A GAF score of 48 was assigned.

A March 2011 VA treatment record reflects a diagnosis of PTSD major and ongoing, beginning during deployment to Afghanistan, rule out bipolar features, and GAF score of 50.  The treatment provider noted that Veteran was referred due to features suggestive of bipolarity.  The Veteran reported mood swings sometimes, with fast, if not racing thoughts and decreased sleep.  The treatment provider noted that the Veteran did not appear manic or hypomanic, but as a precaution, added a mood stabilizer.

The Veteran was hospitalized due to a psychiatric disability in March 2015 and June 2015 for about one week each time.  The March 2015 treatment provider noted that the Veteran was manic and delusional when presented in the outpatient clinic.  The treatment provider noted that the Veteran's friends expressed concern about the Veteran's condition.  The treatment provider also noted that the Veteran was able to take and pass a final examination in his massage school several days before he was hospitalized.  The June 2015 treatment record reflects that the Veteran was hospitalized for manic symptoms and vague suicidal statements.  On admission, the Veteran denied having suicidal or homicidal ideations. 

In January 2017, as previously discussed, VA called the Veteran to schedule a VA examination.  The Veteran stated that he was happy with the percentage that he was getting and did not want to pursue the claim any further.  VA cancelled the VA examination.

On review of the medical findings, the Board determines that a rating higher than 50 percent is not warranted for the Veteran's major depressive disorder prior to January 13, 2011.  While the Veteran had occupational and social impairment, he did not have occupational and social impairment with deficiencies in most areas.

The record does not reflect that the Veteran was unable to maintain effective work relationships (or total occupational impairment) prior to January 13, 2011.  The record shows that though the Veteran was unemployed from May 2010 to September 2010, the Veteran was later able to obtain and maintain various employments after that date.  In addition, with respect to social relationships, the record does not reflect that the Veteran was unable to maintain effective social relationships.  The record reflects that the Veteran reported having and maintaining relationships with family and friends.

Therefore, the Board finds that prior to January 13, 2011, occupational and social impairment with deficiencies in most areas has not been shown, and finds psychiatric symptoms shown do not support the assignment of a 70 percent rating prior to January 13, 2011.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 50 percent prior to January 13, 2011.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From January 13, 2011, the Veteran's major depressive symptoms were manifested primarily by ongoing symptoms of irritability, fighting, anxiety, intrusive memories, difficulty with relationships, depressed mood, suicidal ideation, social isolation, reckless or self-destructive behaviors, problems with concentration, and sleep disturbance.  The Board finds that the Veteran's symptomatology from January 13, 2011 has been consistent with and more nearly approximated occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating.

The Board finds that the symptoms associated with the Veteran's major depressive disorder do not meet the criteria for a 100 percent rating at any period of this appeal.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's major depressive disorder.  The evidence of record does not indicate that the Veteran has exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Throughout the record, the Veteran was consistently found to be oriented.  The Veteran even socialized to a limited extent, with his family and some friends.  The record also reflects that the Veteran was able to maintain effective work relationships.  While, the record reflects that the Veteran did have intermittent delusions of grandiosity, the record does not reflect that the delusions were persistent.  The record does not reflect that Veteran displayed grossly inappropriate behavior, or had the intermittent inability to perform activities of daily living.  Therefore, the Board finds that total occupation and social impairment has not been shown, and the psychiatric symptoms shown do not support the assignment of the maximum 100 percent schedular rating.

The Board notes that because the evidence of record differs with respect to whether the symptoms and manifestations of major depressive disorder can be distinguished from symptoms of bipolar, the Board has considered all of the Veteran's psychiatric symptoms in rating his service-connected major depressive disorder.  Mittleider v. West, 11 Vet. App. 181 (1998).

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  In fact, the record reflects that the Veteran is currently employed.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.



ORDER

Entitlement to an initial rating in excess of 50 percent for major depressive disorder is denied, prior to January 13, 2011.

Entitlement to a rating in excess of 70 percent for major depressive disorder is denied from January 13, 2011.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


